     Case 2:17-cv-00879-JCM-BNW Document 106 Filed 09/21/21 Page 1 of 4




 1

 2

 3

 4
                                  UNITED STATES DISTRICT COURT
 5
                                           DISTRICT OF NEVADA
 6
                                                    ***
 7
      Ernest Jord Guardado,                                Case No. 2:17-cv-00879-JCM-BNW
 8
                              Plaintiff,
 9                                                         ORDER
            v.
10
      State of Nevada Ex Rel, et al.,
11
                              Defendants.
12

13

14          Before the Court is Plaintiff Ernest Guardado’s Motion for Sanctions. ECF No. 96.

15   Defendants’ response is at ECF No. 97. Plaintiff’s reply is at ECF No. 99.

16          Also before the Court, and related to the motion above, is Defendants’ response to this

17   Court’s Order to Show Cause at ECF No. 104. ECF No. 105.

18   I.     Background

19          Guardado is a civil-rights litigant currently in the custody of the Nevada Department of

20   Corrections (“NDOC”) at High Desert State Prison (“HDSP”). He sues Defendants—who are

21   now former employees of the NDOC—under 42 U.S.C. § 1983. ECF No. 73. Guardado claims

22   that Defendants violated his First Amendment rights when they transferred him from one prison

23   to another in retaliation for filing a grievance in which he accused NDOC officials of making

24   false and misleading statements.

25   II.    The Parties’ Arguments

26          Plaintiff seeks sanctions under Federal Rules of Civil Procedure 11 and 37 based on

27   allegations that (1) defense counsel made deliberate misrepresentations regarding Plaintiff’s filing

28   of discovery papers and the circumstances surrounding a meet and confer; (2) defendant
     Case 2:17-cv-00879-JCM-BNW Document 106 Filed 09/21/21 Page 2 of 4




 1   Carpenter made false and misleading statements in discovery responses; (3) Defendants failed to

 2   comply with this Court’s discovery order at ECF No. 94; and (4) certain evidence has been

 3   spoliated.

 4          Defendants partially responded to this motion with an explanation as to why they took the

 5   position that they did regarding the discovery papers filed and the issue surrounding the meet and

 6   confer. But their response did not address the allegations surrounding Carpenter’s responses, the

 7   spoliation of evidence, or their compliance with this Court’s order at ECF No. 94.

 8          Plaintiff’s reply restates much of what is contained in his moving papers.

 9          A.      Deliberate Misrepresentations Regarding the Filing of Discovery Papers and
                    the Meet and Confer
10

11          As a preliminary matter, this alleged violation is not governed by Federal Rule of Civil

12   Procedure 37(b). Thus, the Court only analyzes it as a purported violation of Rule 11.

13          Federal Rule of Civil Procedure 11(b)(1) imposes on parties an obligation to certify that

14   all papers submitted to the court are “not being presented for any improper purpose, such as to

15   harass, cause unnecessary delay, or needlessly increase the cost of litigation.” Sanctions may

16   issue for a failure to comply with this rule. Fed. R. Civ. P. 11(c).

17          First, as explained by Defendants, the representations made at ECF No. 48 regarding the

18   filing of discovery alongside Plaintiff’s motion at ECF No. 46 are accurate. See ECF No. 97 at 2-

19   3. As such, sanctions are not appropriate.

20          Next, as to the representations regarding the failure to meet and confer, the Court agrees

21   with Defendants that those issues are collateral at this juncture. Whatever misunderstanding there

22   was between the parties, the Court does not find that Defendants made representations to “harass,

23   cause unnecessary delay, or needlessly increase the cost of litigation.” Thus, sanctions are not

24   appropriate. The Court also notes that while Plaintiff’s motion at ECF No. 46 was denied for a

25   failure to meet and confer, the Court heard and ruled on Plaintiff’s renewed motion at ECF No.

26   60, such that Plaintiff was not prejudiced by any such misunderstanding. See ECF No. 71.

27

28


                                                  Page 2 of 4
     Case 2:17-cv-00879-JCM-BNW Document 106 Filed 09/21/21 Page 3 of 4




 1           B.      Carpenter’s Misleading Statements

 2           Plaintiff characterizes Carpenter’s discovery responses as false. Plaintiff does not specify

 3   the rule under which he seeks sanctions for these responses. Regardless, whether the responses

 4   are false or not will be determined at trial. Thus, sanctions are not appropriate.

 5           C.      Failure to Comply with Court’s Order

 6           Preliminarily, this Court ordered Defendants to supplement their response (at ECF No. 97)

 7   regarding their compliance with ECF No. 94 by August 30, 2021. See ECF No. 102. Defendants

 8   did not comply. As a result, this Court issued an Order to Show Cause why sanctions should not

 9   issue. See ECF No. 104. In their response to the Order to Show Cause (at ECF No. 105),

10   Defendants explain that they supplemented their responses to Plaintiff, complying with ECF No.

11   94, and request they not be sanctioned for the failure to supplement the response as mandated by

12   ECF No. 102.

13           Federal Rule of Civil Procedure 37(b)(2)(A) permits the court to sanction a party if it fails

14   to “obey an order to provide or permit discovery.”1

15           When the Court issued its Order at ECF No. 94, it ordered Defendants to supplement their

16   responses to Plaintiff’s Request for Production (RFP) Nos. 1, 3, and 8 as they related to

17   Defendant Carpenter, and RFP Nos. 3 and 6 as related to Defendant Dzurenda.

18           Plaintiff argues that Defendants did not supplement the response to those requests in

19   accordance with this Court’s order. Defendants explain that they did, and they mailed the

20   supplements to Plaintiff on August 30, 2021. See ECF Nos. 105-2 and 105-3.

21           The Court reviewed the supplemental responses at ECF Nos. 105-2 and 105-3 and finds

22   they comply with this Court’s order at ECF No. 94. As a result, sanctions are not appropriate.

23           Lastly, the Court finds that the Defendants’ response (at ECF No. 105) satisfies this

24   Court’s Order to Show Cause. While Defendants supplemented their responses to the specific

25   requests at issue and mailed them to Plaintiff, the Court was not aware that Defendants had done

26   so.

27
     1
       This Court does not analyze this argument under Rule 11 of the Federal Rules of Civil Procedure, as the
28   request is more appropriate under Rule 37.


                                                    Page 3 of 4
     Case 2:17-cv-00879-JCM-BNW Document 106 Filed 09/21/21 Page 4 of 4




 1           D.     Spoliation

 2           Plaintiff seeks sanctions for the alleged spoliation of evidence. But this Court never made

 3   a determination regarding spoliation. As a result, sanctions would be inappropriate under any

 4   rule.

 5   III.    Conclusion

 6           IT IS THEREFORE ORDERED that ECF No. 96 is DENIED.

 7           IT IS FURTHER ORDERED that defendants have satisfied that the Order to Show

 8   Cause at ECF No. 104.

 9

10           DATED: September 21, 2021

11
                                                          BRENDA WEKSLER
12                                                        UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                 Page 4 of 4
